Order entered November 20, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00798-CV

                                 DAVID FLORES, Appellant

                                               V.

                                BLANCA FLORES, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-17367

                                          ORDER
       The reporter’s record is past due. The Court has received written verification from

appellant that he has paid the fee for the reporter’s record.    Accordingly, we ORDER

Francheska Duffey, Official Court Reporter for the 330th Judicial District Court of Dallas

County, Texas, to file the reporter’s record by DECEMBER 12, 2014.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to The Honorable Andrea Plumlee, Presiding Judge of the 330th Judicial District

Court, Francheska Duffey, and all counsel of record.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE